Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: laser processing machine in claim 11. The specification explained the laser processing machine as elements 12-15 (fig. 4). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide surface side end length (claims 19, 22), guide surface side channel outlet (claim 19), a partial length (claim 20), guide surface remote channel (claim 20),  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 12-13, 15, 17-29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/091650 in view of Ruan 2018/0065161 and further in view of Asker 3,664,253.

WO 2011/091650 teaches:
Regarding claim 1.    A laser machine (see Abstract) for machining workpieces by means of a laser, the machine comprising:
a housing 1 (fig.1) defining a working space within the housing;
an air supply 7 (fig. 1);
a workpiece support 2 (fig. 1) disposed within the working space for supporting a workpiece to be machined, the workpiece support defining a support main plane  (horizontal plane) and being permeable to air perpendicularly to the support main plane (fig. 1), such that supply air may be directed, by means of the air supply, to an upper side of the workpiece support (equivalent to the instant application upper side, fig. 1), with a flow direction perpendicular to the support main plane of the workpiece support (fig. 1), and that, by means of the air supply, supply air contaminated due to machining may be discharged as exhaust air from the upper side of the workpiece 
wherein the air supply comprises a supply air channel 7 and unnumbered duct vetween 6 and 7, fig. 1), through which supply air flows to the upper side of the workpiece support (fig. 1), with the supply air channel defining a channel inlet (fig. 1) and a channel outlet where numeral 11a pointed, fig. 1)  and having a flow cross section (horizontal) perpendicular to a flow direction of the supply air (fig. 1), the channel outlet directed towards the workpiece support and spaced from the upper side of the workpiece support (fig. 1) and at least partially covering the workpiece support (fig. 1);
12.    The laser machine according to claim 10, wherein the channel outlet covers a cross section of the working space defined within the partition and parallel to the support main plane of the workpiece support (fig. 1).

WO 2011/091650 teaches the invention as discussed above, but is silent regarding the flow cross section of the supply air channel is divided into partial cross sections by partial cross sectional walls, as claimed in claim 1. 
Ruan teaches:
Regarding claims 1 and 31, wherein the flow cross section of the supply air channel is divided into partial cross sections (fig. 5a-5b) by partial cross sectional walls 1201 (fig. 5) that delimit the partial cross sections, extend in the flow direction and have outlet-side end lengths, that are aligned parallel to each other and extend perpendicularly to the support main plane of the workpiece support  towards the channel outlet 116 (fig. 5)  of the supply air channel such that the outlet side end length of the partial cross sectional walls of the supply air channel (outlet side of the partition walls 1201, fig. 5a, where the air is about to leave partition wall space and enter the chamber toward the upper side of the work piece support) the direct the supply air as a laminar air flow to the upper side of the work piece support perpendicularly to the support main plane (fig. 5c, par. 0069)
wherein the supply air channel is configured to direct the supply air as a laminar air flow to the upper side of the workpiece support (turbulent airflow is corrected by the flow guiding plates/ cross sectional walls into the laminar flow, see paragraph 0069, and to the extent that the instant application provides the laminar airflow due to the partitions in the supply air channel, the applied prior art provides too, because the similar apparatuses provide similar result);
Regarding claim 1,  The laser machine according to claim 1, further comprising a partition ( inner wall of the wall 103, 104, facing the woek space, fig. 3-4) arranged within the housing and extending perpendicularly to the support main plane of the workpiece support (fig. 5 and in combination with the main reference), wherein the partition is open towards the channel outlet of the supply air channel and delimits the working space with respect to a residual space formed within the housing of the laser machine (in combination with the main referece).
wherein the supply air channel is an upper supply air channel (figs. 2-4), the laser machine (in combination with the main reference) further comprising a lower supply air channel (fig. 2. 4a. 6a) at the bottom side of the workpiece support, through which lower supply air channel a secondary supply of air (B2, figs 4a, 6a) is directed as a secondary supply air flow having an initial flow direction parallel to the support main plane (airflows A and B as shown on fig. 4A, split  into B1, B2  and A1, A2, wherein ub=nushal flow direction on the top is parallel to the support main plane which is shown as a bottom of the apparatus  where (only airflow arrows B2 and A2 are shown)  of the workpiece support to a lower guide surface arranged laterally  104, 103 (fig. 6a) beside the workpiece support, the lower guide surface arranged to deflect the secondary supply air flow from the initial flow direction into a flow direction perpendicular to the support main plane of the workpiece support and extending towards the upper side of the workpiece support.
3. The laser machine according to claim 1, wherein the supply air channel is provided with an undivided flow cross section over a partial length, (fig. 5) which extends as an inflow length from the channel inlet of the supply air channel in the flow direction of the supply air (fig. 5).
4.    The laser machine according to claim 1, wherein the partial cross sectional walls of the supply air channel are equally spaced at their outlet-side end lengths (fig. 5).
5.    The laser machine according to claim 1, wherein the partial cross sectional walls of the supply air channel are non-uniformly spaced at inlet-side ends of the partial cross sectional walls, which inlet-side ends are directed towards the channel inlet of the supply air channel (fig. 5)
7.    The laser machine according to claim 1, wherein the supply air channel defines an aperture (fig. 5), on an upstream side of the partial cross sectional walls, through which aperture the supply air passes.

9.    The laser machine according to claim 8, wherein the partial cross sectional walls form guide surfaces that redirect the supply air flowing towards the workpiece support at a right angle (fig. 5).
13.    The laser machine according to claim 10, wherein the partition of the working space is open towards an access side of the workpiece support (access is the opening 102 in the front of the apparatus fig. 1 and the workpiece is the workpiece located on the bottom of wall of the apparatus, fig. 1, and in combination with the main reference), laterally adjacent the workpiece support ( fig. 1 and in the combination of the main reference) , and wherein the housing of the laser machine (see main reference) has a closable access opening at the access side of the workpiece support (Note that opening of the hood on fig. 1 of the Ruan is closable/ capable to be closed.).
17. (Currently Amended) The laser machine according to claim 1, wherein the lower guide surface is a portion on the housing of the laser machine (in the combination with the main reference).  
18. (Currently Amended) The laser machine according to claim 1, wherein the secondary supply air flow is deflected from the initial flow direction into the flow direction at an access side of the workpiece support (fig. 6a).  

20. (Original) The laser machine according to claim 19, wherein the lower supply air channel is provided, over a partial length extending from a guide-surface-remote channel inlet of the lower supply air channel in the flow direction of the secondary supply air, with an undivided flow cross section (fig. 6a).  
21. (Original) The laser machine according to claim 19, wherein the partial cross sectional walls of the lower supply air channel extend in the flow direction of the secondary supply air with a uniform wall distance (fig. 6a).  
22. (Original) The laser machine according to claim 19, wherein the partial cross sectional walls of the lower supply air channel are equally spaced at their guide-surface-side end lengths (fig. 6a).  
23. (Original) The laser machine according to claim 19, wherein the partial cross sectional walls of the lower supply air channel are non-uniformly spaced at inlet-side 
 Regarding claim 22 limitation, wherein the lower supply air channel are non-uniformly spaced at inlet-side, the examiner noted that, a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (in this case two options. One where the air channels are non-uniformly spaced, and the air channels are uniformly spaced)
Therefore it would have been obvious to one of ordinary skill in the art to have a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 421, 82 USPQ2d 1385, 1397 (2007).

24. (Original) The laser machine according to claim 19, wherein the partial cross sectional walls of the lower supply air channel have ends that are offset from one another in the flow direction of the secondary supply air (fig. 6a).  
25. (Original) The laser machine according to claim 19, wherein the lower supply air channel defines an aperture, on an upstream side of the partial cross sectional walls, through which aperture the secondary supply air passes (fig.6a).  
26. (Original) The laser machine according to claim 19, wherein the flow direction of the secondary supply air varies between a channel inlet of the lower supply air 
27. (Original) The laser machine according to claim 26, wherein the partial cross sectional walls of the lower supply air channel form guide surfaces that deflect the secondary supply air at a right angle (fig. 6a).  
28. (Original) The laser machine according to claim 19, wherein the lower supply air channel is one of multiple lower supply air channels with guide-surface-side channel outlets arranged side by side in parallel to the support main plane of the workpiece support (fig. 6a)
29. The laser machine according to claim 1, wherein the upper supply air channel is one of multiple upper supply air channels with channel outlets arranged side by side in parallel to the support main plane of the workpiece support (fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the WO 2011/091650 invention modified with the partitions in the supply airflow in both upper and lower channel in order to provide guided laminar airflow in order to avoid turbulence and thus prevent the harm substances in the chamber in order to be completely sucked and expelled out of the enclosure.
Regarding claim 6 limitation, wherein the partial cross sectional walls have ends that are offset from one another in the flow direction of the supply air, the examiner 
Therefore it would have been obvious to one of ordinary skill in the art to have a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 421, 82 USPQ2d 1385, 1397 (2007).



WO 2011/091650 in view of Ruan teaches the invention as discussed above and further: 
Regarding claim 1.    The laser machine according to claim 1, wherein a portion of the channel outlet protrudes beyond the workpiece support (fig. 1, note both sides of the channel outlet protrude beyond workpiece support)  
WO 2011/091650 in view of Ruan is silent regarding a guide surface and that the 
the machine further comprising a guide surface laterally adjacent the workpiece support, that guides supply air exiting the protruding portion of the channel outlet toward the upper side of the workpiece support and that the protruding portion of the channel 
Asker teaches:
Regarding claim 1, a guide surface 32 (see angled part, figs 2-3) laterally adjacent the workpiece support (in combination with the main reference), that guides supply air exiting the protruding portion of the channel outlet (see main reference, where angled portion is attached to the protruding portion) toward the upper side of the workpiece support In combination with the main reference) 
Regarding claim 15.    The laser machine according to claim 14, wherein the protruding portion of the channel outlet of the supply air channel protrudes toward an access side 34 (fig. 3) of the workpiece support, and wherein the guide surface is disposed at the access side of the workpiece support (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the  WO 2011/091650 in view of Ruan invention modified with the Asker guide surface in order to  provide supply air in front/adjacent the access side in order to provide an air curtain and thus prevent a fume to escape even when the door is open and thus protect worker’s health.  
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/091650 in view of Ruan 2018/0065161 and further in view of Asker 3,664,253 and further in view of Timmerman 2019/0299330
WO 2011/091650 in view of Ruan and Asker teaches the invention as discussed above, but is silent regarding a laser processing machine. 
Timmerman teaches: 

It would have been obvious to one of ordinary skill in the art at the time of the invention to have the WO 2011/091650 in view of Ruan and Asker invention modified with the Timmerman laser processing machine in order to process the worcpiece and get the job done. 


Response to Arguments


Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive.
The examiner noted that previously objected claims 16-28 not allowable and for that reason the examiner repeated this office action as a non-final rejection. 


Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/HELENA KOSANOVIC/Primary Examiner, 
Art Unit 3762
							033021